Citation Nr: 0931425	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a heart disorder, 
including a heart murmur or  mitral valve prolapse with 
anterior leaflet atypical murmur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service, including from July 1979 
until August 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Veteran appeared before the 
undersigned Acting Veterans Law Judge at a Board hearing held 
at the RO in June 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that his heart disorder 
either developed during his first period of service, from 
July 1979 until August 1979, or developed in or was 
aggravated by his second period of service, which he reported 
to be from February 1980 until July 1980, in his March 2006 
claim application.

The Veteran's second period of service has not been verified.  
Service treatment records are of record indicating that the 
Veteran had an enlistment examination for the Army Reserves 
on July 30, 1980, several months after the Veteran claimed to 
have entered his second period of service.  Additionally, a 
Separation examination was provided on September 18, 1980.  
His service records also record assignments that took during 
August of 1980.  The Veteran's periods of service should be 
verified and any outstanding service treatment records should 
be associated with the claims file.

The Veteran's July 1979 enlistment examination did not 
indicate that the Veteran had any heart abnormalities.  
However, an August 1979 cardiology consult noted that the 
Veteran reported that he had previously been told that he had 
a heart murmur a year prior to his entry into the Army.   He 
also reported that he had not participated in active sports 
and had had difficulty in gym.  He further reported that he 
had received medication for his heart murmur prior to 
service, but stopped taking it because he had had no 
improvement.  He complained of sharp pain to the left of the 
sternum, which was worse with deep breath; he had no 
shortness of breath.  His pain lasted 1.5 hours and sometimes 
awakened him.  The examiner found him to have a mitral 
prolapse, anterior leaflet, giving atypical murmur.  

The July 1980 enlistment examination to the Army Reserves 
found no heart abnormalities.  In his July 1980 Report of 
Medical History, the Veteran did not report pain or pressure 
in his chest, palpitation or pounding heart, or heart 
trouble.  His September 1980 separation examination noted 
that he had a mid-systolic grade II mitral murmur.  In his 
September 1980 Report of Medical History, the Veteran denied 
pain or pressure in his chest, palpitation or pounding heart, 
or heart trouble.

The record indicates that the Veteran was not diagnosed with 
a heart disorder until shortly after his first entrance into 
service.  No medical opinion is of record to indicate whether 
the Veteran's heart disorder developed in or preexisted his 
service.  Given the close proximity in time between the 
Veteran's diagnosis of a heart disorder and his August 1979 
statement to his doctor that it preexisted his service, a 
medical opinion is necessary to determine the nature of his 
heart disorder.

Additionally, the record indicates that the Veteran does not 
have a current diagnosis of a heart disorder, such as a heart 
murmur.  However, VA medical records, including an October 
2007 echocardiography report, noted that the left ventricle 
appeared mildly dilated with normal thickness, with 
borderline systolic dysfunction, and an estimated left 
ventricle ejection fraction of 50-55 percent.   A VA 
examination is necessary to determine whether the Veteran 
currently has a heart disorder, and to determine if it is 
related to his service.  

Finally, additional medical treatise evidence was submitted 
following the issuance of the November 2007 Statement of the 
Case.  This evidence was received without a waiver of the 
Veteran's right to have the evidence considered as an initial 
matter by the RO.  See 38 C.F.R. §19.9 (a)(b)(3).  Therefore, 
this additional evidence must be considered by the RO before 
further appellate review.

Accordingly, the case is REMANDED for the following actions:

1.   The RO/AMC should verify the 
Veteran's two periods of service and 
ascertain whether any additional 
service treatment records are of record 
in regards to both periods of service.  
If any service treatment records are 
outstanding, they should be associated 
with the claims file.

2.  Once the periods of service have 
been verified and any outstanding 
service treatment records are of 
associated with the claims file, the 
RO/AMC should arrange for the Veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
heart disorder found to be present.  

The claims file should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should determine whether the Veteran 
currently has a heart disorder, to 
include a heart murmur or a mitral 
valve prolapse with anterior leaflet 
atypical murmur.

If the Veteran is found to have a heart 
disorder, the examiner should opine as 
to whether it is at least as likely as 
not (that is, at least a 50-50 degree 
of probability) that the disorder 
preexisted his service.  If the 
examiner determines that it preexisted 
his service, the examiner should opine 
as to whether it was aggravated by 
service, and if possible to what extent 
it was aggravated beyond the natural 
progression of the disorder.  

If the examiner does not determine that 
the heart disorder preexisted the 
Veteran's service, he/she should opine 
as to whether it is at least as likely 
as not (that is, at least a 50-50 
degree of probability) that the 
Veteran's claimed heart disorder 
developed during his first period of 
service.  

The examiner should also opine as to 
whether the Veteran's heart disorder 
was aggravated, and if so to what 
extent it was aggravated beyond the 
natural progression of the disorder, by 
his second period of service.

If a heart disorder is found on 
examination, the examiner should 
specify whether it is a congenital 
defect or disease.  If it is determined 
to be a congenital disease, the 
examiner should indicate whether it was 
aggravated (increased in severity 
beyond normal progression) during the 
Veteran's period of active service.

In discussing the opinions, the 
examiner should acknowledge the medical 
evidence, the Veteran's lay statements, 
and the medical treatise evidence 
submitted by the Veteran.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




